DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to PCT/AU2018/050992 filed 13 September 2018. Acknowledgement is also made of Applicant’s claim for foreign priority to AU2018901645 filed 14 May 2018 and AU 2017903725 filed 13 September 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 March 2020, 09 June 2021, 01 November 2021, and 02 February 2022 have been considered by the examiner.
The information disclosure statement filed 06 July 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of JP 200067732 has not been provided. A copy of JP 2008067732 has been provided, but not listed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“tab member,” “connecting member,” “hinge part” of claims 7-9
A tongue training member “defining a cavity with a posterior facing opening … and [wherein] a lower surface of the lower wall of the tongue training member is concave” of claim 24
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
appliance body 12 (pgs. 19, 20)
upper portion 20u (pg. 20)
lingual surface 32 (pg. 20)
channel surface 34 (pg. 20)
channel surface 36 (pg. 20)
lower surface 40l (pg. 21)
edge 222 (pg. 24)
tab part 304 (pg. 25)
hinge part  306 (pg. 25)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
22l (Fig. 1)
52 (Fig. 4)
300 (Fig. 19)
404 (Fig. 20)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 20, line 28, “lower wall having 50” should read --lower wall 50 having--
Page 22, line 15, “form a lip seal about lip the lip training member” should read --to form a lip seal about the lip training member--
Appropriate correction is required.

Claim Objections
Claims 1, 6, 14, 20, 24, and 30 are objected to because of the following informalities:
Claim 1, line 13, “the persons lips” should read --the person’s lips--
Claim 6, line 2, “the lower surface” should read --a lower surface--
Claim 14, line 3, “and the upper and lower dental arches” should read --and the upper dental arch receiving channel and the lower dental arch receiving channel--
Claim 20, lines 1-2, “provide an oral training device of claim 1” should read --providing the oral training device of claim 1,--
Claim 24, lines 11-12, “the upper surface of the upper wall the tongue training member” should read --an upper surface of the upper wall of the tongue training member--
Claim 24, line 13, “the lower surface” should read --a lower surface--
Claim 30, line 2, “an oral training appliance” should read --the oral training appliance--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 14 recites the limitation wherein “the upper and lower dental arches are configured for mandibular advancement” in lines 4-5. The specification does not sufficiently describe how the upper and lower dental arches are configured for mandibular advancement. The specification merely states that “the upper and lower dental arch receiving channels may be configured for mandibular advancement” (page 9) without describing how the receiving channels achieve this function.
Claims 24 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites the limitation “the tongue training member has an upper wall and a lower wall defining a cavity with a posterior facing opening … and the lower surface of the lower wall of the tongue training member is concave.” This limitation was not properly discussed in the specification or shown in the drawings. The specification and drawings discuss and show an embodiment of the oral training appliance that comprises a tongue training member having an upper wall and a lower wall defining a cavity with a posterior facing opening (Figs. 13-18) and an embodiment that comprises a tongue training member having a concave lower surface (Figs. 8-12 and 19-20), but not an embodiment comprising both.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “about 2 to 10 times per day” is rendered indefinite by use of the term “about.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 22 depends upon claim 21, which has been canceled. Claim 22 must depend upon a presented claim. For purposes of examination, claim 22 will be examined as being dependent on claim 20. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (US 2016/0256762).
Regarding claim 1, Tucker teaches an oral training appliance/mouthguard (10) for training the tongue and lips of a person (Fig. 1. The mouthguard 10 has a tongue training , the oral training appliance comprising;
a U shaped appliance body/mouthguard (20) comprising a front section and two arms, the appliance body comprising an inner wall and an outer wall (Fig. 1);
a web interconnecting the inner wall and the outer wall so as to define an upper dental arch receiving channel (Fig. 1);
a tongue training member/container (11) configured in use to extend posteriorly from the inner wall and locate above the tongue and that is moveable in response to upwards movement by the user's tongue from a rest configuration to a training configuration and the tongue training member is biased towards the rest configuration (Fig. 1. Paras. [0022], [0025]: A user presses up on the container 11 with their tongue to dispense liquid from the container.); and
a lip training member/strap (13) extending forwardly of the front section and is configured in use to extend between the persons lips, and is moveable in response to movement of a user's lower lip from a rest configuration to a training configuration and the lip training member is biased towards the rest configuration (Fig. 1. The strap 13 is made of a flexible material that protrudes between the user’s lips. The user is capable of moving the strap 13 using their lips.).

Regarding claim 3, Tucker teaches the oral training appliance of claim 1, wherein the tongue training member has an upperwall and a lower wall defining a cavity with a posterior facing opening/orifice (12) (Fig. 1. The container 11 defines a cavity in which liquid is carried.).

Regarding claim 7, Tucker teaches the oral training appliance of claim 1, wherein the tongue training member comprises a tab member/container (11) and a connecting member for connecting to the inner wall by a hinge part (Fig. 8 shows a tab part acting as a hinge between the container 11 and the mouthguard-attachment section 14.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumuro (JP 2008-067732, the provided Google translation will be used for all text citations) in view of Munehiro (US 2010/0184566).
Regarding claim 1, Yasumuro teaches an oral training appliance/oral muscle training device (1) for training the tongue and lips of a person (Figs. 1-3. Abstract: “To train three muscle groups consisting of the orbicularis oris muscle group, mastication muscle group and tongue muscle group simultaneously by one implement.”), the oral training appliance comprising;
a U shaped appliance body/occlusal portion (11) comprising a front section and two arms (Fig. 1), …;
a tongue training member/tongue-supporting portion (12) configured in use to extend posteriorly from the inner wall and locate above the tongue and that is moveable in response to upwards movement by the user's tongue from a rest configuration to a training configuration and the tongue training member is biased towards the rest configuration (Fig. 3. Pg. 2, para. 11: “Since the entire oral muscle training device 1 is integrally formed of a thermoplastic elastomer, when a certain amount of force is applied to the tongue support body 12b, the portion of the support bar 12a is bent, and the tongue support body 12b can be moved up, down, left and right. it can. As will be described later, the tongue muscle body group can be trained by pushing the tongue support body 12b with the tongue.”); and
a lip training member/protruding portion (13) extending forwardly of the front section and is configured in use to extend between the persons lips (Figs. 1-3), and is moveable in response to movement of a user's lower lip from a rest configuration to a training configuration and the lip training member is biased towards the rest configuration .
Yasumuro does not teach wherein the appliance body comprises an inner wall and an outer wall; and a web interconnecting the inner wall and the outer wall so as to define an upper dental arch receiving channel.
However, in a similar field of endeavor, Munehiro teaches a device for strengthening the tongue having a U shaped body wherein the appliance body comprises an inner wall/tongue side contact (2c, 2e) and an outer wall/cheek side contact (2b, 2e); and a web/teeth occlusion contact (2a, 2d) interconnecting the inner wall and the outer wall so as to define an upper dental arch receiving channel (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance body of Yasumuro with the inner and outer walls of Munehiro. One of ordinary skill in the art would have been motivated to make this modification in order to “become a robust source of fixation for the part of palate contact 1,” as suggested by Munehiro (Para. [0038]).

claim 2, Yasumuro in view of Munehiro teaches the oral training appliance of claim 1, wherein the lip training member is a solid compressible resilient member (Yasumuro: Figs. 1-3. Pg. 2, last paragraph: “the entire oral muscle training device 1 is formed of an elastic elastomer.”).

Regarding claim 7, Yasumuro in view of Munehiro teaches the oral training appliance of claim 1, wherein the tongue training member comprises a tab member/support body (12b) and a connecting member/support rod (12a) for connecting to the inner wall by a hinge part (Yasumuro: Fig. 2).

Regarding claim 8, Yasumuro in view of Munehiro teaches the oral training appliance of claim 7, wherein when the tab member is in the rest configuration it is spaced a distance below the user's hard palette (Yasumuro: Fig. 3).

Regarding claim 9, Yasumuro in view of Munehiro teaches the oral training appliance of claim 8, wherein upward movement of the tongue on the tab member pushes the tab member towards the person's upper palette (Yasumuro: Fig. 3).

Regarding claim 18, Yasumuro in view of Munehiro teaches the oral training appliance of claim 1, wherein the tongue training member is a resilient plastics material formed integrally with the appliance body and the bias towards the rest configuration is provided by elastic deformation of the plastics material (Yasumuro: Pg. 2, para. 11: “As shown in the drawing, the tongue support portion 12 is formed by an elongated support rod 12a protruding .

Regarding claim 19, Yasumuro in view of Munehiro teaches the oral training appliance of claim 18.
Yasumuro is silent to the elastic limit of the oral training appliance. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the training appliance of Yasumuro to have an elastic limit greater than 60kPA, because the training appliance of Yasumuro would not operate differently with the claimed limit and the device would function appropriately having the claimed elastic limit. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04,2144.05). 

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumuro (JP 2008-067732) in view of Munehiro (US 2010/0184566) as applied to claim 1 above, and further in view of McDonald (US 3,871,370).
Regarding claim 20, Yasumuro in view of Munehiro teaches a method for oral training comprising provide an oral training device of claim 1 causing the user to wear the appliance whilst actuating the tongue training member with the tongue and actuating the lip training member with the lips (Fig. 3) and the user is caused to wear the appliance about 2 to 10 times per day and any intermediate times there between (Pg. 3, para. 5: “The oral muscle training device 1 according to the present invention includes, for example, the practice of biting in FIG. 3A, the practice of closing the lip in FIG. 3B, and the practice of bringing the tongue in the upper jaw of FIG. Repeat 1 set every morning and 3 sets every night.” Yasumuro teaches repeating the exercise routine at least 4 times a day, which falls within the range of about 2 to 10 times per day.)
Yasumuro does not explicitly teach performing the tongue and lip exercises for periods of between 5 to 30 minutes.
However, in a similar field of endeavor, McDonald teaches a tongue-thrust appliance comprising a U-shaped body that will “only be inserted and maintained in the mouth for predetermined periods of time,” wherein said periods are for periods of between 5 to 30 minutes (Col. 4, lines 28-36: “a patient may utilize the appliance for 10-15 minute time periods, one or more such periods during the course of a day as may be convenient.” 10-15 minute time periods falls within the range of between 5 to 30 minutes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the oral training appliance of Yasumuro by specifying the length of time the user is to use the appliance. One of ordinary skill in the art would have been motivated to make this modification in order to provide an appliance that will be used “in conjunction with a therapeutic exercise program to achieve the desired result,” as suggested by McDonald (Col. 4, lines 28-36).

claim 22, Yasumuro in view of Munehiro further in view of McDonald teaches the method of claim [20], wherein the user is instructed to practice compressing the tongue training member (Yasumuro: Fig. 3), generating excess saliva, swallowing with the tongue in position (Yasumuro: Pg. 3, para. 6: “By correctly training the muscle groups simultaneously, the function and appearance of the oral organs can be improved in a balanced manner. That is, saliva is secreted in large quantities when training is performed, for example. Then, the muscle that closes the mouth is activated so that saliva does not spill from the mouth, and at the same time, the movement of muscles and tongue used for swallowing is also activated.”) and the user is instructed to practice compressing the lip training member either separately or in conjunction with manipulation of the tongue training member (Yasumuro: Fig. 3).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2016/0256762) in view of Munehiro (US 2010/0184566).
Regarding claim 24, Tucker teaches an oral training appliance/mouthguard (10) (Fig. 1. The mouthguard 10 has a tongue training member and a lip training member that are capable of being used for training of the tongue and lips) comprising;
a U shaped appliance body/mouthguard (20) comprising a front section and two arms, the appliance body comprising an inner wall and an outer wall (Fig. 1);
a web interconnecting the inner wall and the outer wall so as to define an upper dental arch receiving channel (Fig. 1); and
a tongue training member/container (11) configured in use to extend posteriorly from the inner wall and locate above the tongue and is moveable in response to upwards movement by the person's tongue from a rest configuration to a training configuration and the tongue training member is biased towards the rest configuration (Fig. 1. Paras. [0022], [0025]: A user presses up on the container 11 with their tongue to dispense liquid from the container.), wherein the tongue training member has an upper wall and a lower wall defining a cavity with a posterior facing opening/orifice (12) (Fig. 1. The container 11 defines a cavity in which liquid is carried.), the upper surface of the upper wall the tongue training member is configured for compatibility with the upper palate (Para. [0022]: “The container 11 is shaped and sized to fit into the roof of a person’s mouth.”).
Tucker does not explicitly teach wherein the lower surface of the lower wall of the tongue training member is concave so as to define a surface for comfortable receipt of the tip of the tongue.
However, in a similar field of endeavor, Munehiro teaches a device for strengthening tongue muscle having a U-shaped body and a tongue training member (palate contact 1) wherein the lower surface of the lower wall of the tongue training member is concave so as to define a surface for comfortable receipt of the tip of the tongue (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue training member of Tucker by making the lower wall concave, as taught by Munehiro, with the predicted result of providing a lower surface that more naturally aligns with the shape of the tongue such that the user can comfortably perform tongue strengthening exercises (see MPEP 2141(III)). 

Allowable Subject Matter
Claims 4-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 4, Yasumuro in view of Munehiro teaches the oral training appliance of claim 1, wherein the tongue training member has an upper wall and a lower wall (Yasumuro: Figs. 1, 2). Yasumuro fails to teach wherein the tongue training member has a transverse through hole. Claims 5 and 6 depends from claim 4.
Regarding dependent claim 10, Yasumuro in view of Munehiro teaches the oral training appliance of claim 9, where the lip training member has an upper wall and a lower wall (Yasumuro: Figs. 1, 2). Yasumuro fails to teach wherein the lip training member has a breathing passage so as to allow breathing through the lip training member. Claim 11 depends from claim 10.
Regarding dependent claim 12, Yasumuro in view of Munehiro teaches the oral training appliance of claim 1, wherein the lip training member has an upper wall and a lower wall (Yasumuro: Figs. 1, 2). Yasumuro fails to teach wherein the lip training member has a transverse throughole. Claim 13 depends from claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784